DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This action on the merits is in response to the application for patent received by the office on 26 August 2020. Claims 1-15 are pending.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the thermoplastic part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 13 15 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication 2004/0253365 to Warren et al. (‘365 hereafter) in view of in view of U.S. Patent Application Publication 2011/0189785 to Gutmann et al. (‘785 hereafter), made of record per applicant disclosure.
Regarding claim 1, ‘365 teaches a method for printing a three-dimensional thermoplastic part, using a print head having a microfluidic printing nozzle, the method comprising: heating to a temperature greater than 100 degrees Celsius, by use of at least one heating device, a mixing chamber of the microfluidic printing nozzle (); pumping, into the mixing chamber, at least a first fluid polymeric material and a second fluid polymeric material through at least a first inlet and a second inlet respectively, actively mixing at least the first fluid polymeric material and the second fluid polymeric material using an impeller in the mixing chamber; and extruding the mixture of at least the first fluid polymeric material and the second fluid polymeric material onto a substrate. 
‘365 does not teach by use of a first pump and a second pump respectively, wherein each of the first pump and the second pump comprises a rotary positive displacement pump. In the same field of endeavor, microfluidics, ‘785 teaches rotary displacement pumps for the benefit of providing variable including negative pressure (paragraph 0038). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘965 in view of ‘562 with those of ‘785 for the benefit of providing variable including negative pressure. 
Regarding claim 2, ‘365 teaches the method wherein the three-dimensional thermoplastic part has a gradient in one or more material properties (paragraph 0383).
Regarding claim 3, ‘365 teaches the method further comprising melting at least a first polymeric material and a second polymeric material in separate melting zones of the print head to form the first fluid polymeric material and the second fluid polymeric material (FIG 29A items 149).
Regarding claim 4, ‘365 teaches the method wherein at least the ratio of the first fluid polymeric material to the second fluid polymeric material is changed over time (paragraph 0383).
Regarding claim 6, ‘365 teaches the method wherein at least one of the one or more material properties differs by at least 10% between a first portion and a second portion of the three-dimensional thermoplastic part that is printed (paragraph 0267).
Regarding claim 13, ‘365 teaches the method wherein the three-dimensional thermoplastic part that is printed comprises, by at least 50 volume% relative to the total volume of the three- dimensional thermoplastic part, a polymer selected from the group consisting of: a thermoplastic polyurethane, a thermoplastic elastomer, a polyolefin, a polyester, a polyester terephthalate, a polyamide, a nylon, an acrylonitrile-butadiene-styrene copolymer, and a polyethylene (paragraph 0372).
Regarding claim 14, ‘365  teaches the method wherein both the three-dimensional thermoplastic part that is printed and the substrate that the three-dimensional thermoplastic part is printed onto comprise, by at least 50 volume% relative to the total volume of the three-dimensional thermoplastic part or the substrate respectively, a polymer selected from the group consisting of: a thermoplastic polyurethane, a thermoplastic elastomer, a polyolefin, a polyester, a polyester terephthalate, a polyamide, a nylon, an acrylonitrile-butadiene-styrene copolymer, and a polyethylene (paragraph 0372).
Regarding claim 15, ‘365 teaches the method wherein both the melting zones and the respective pumps are maintained at average temperatures that differ by greater than 5 degrees Celsius from one melting zone to another melting zone and from one pump to another pump respectively (paragraph 0094).
Claim(s) 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘365 as applied to claim1 above, and further in view of U.S. Patent Application Publication 2017/0156444 to Guest et al. (‘444 hereafter).
Regarding claim 5, ‘365 does not teach pellet or powder material. In the same field of endeavor, additive manufacturing, ‘444 teaches the method wherein each of at least the first fluid polymeric material and the second fluid polymeric material is in the form of a pellet or powder before it is melted (paragraph 0093) for the benefit of printing an object with suitable physical properties. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘365 with those of ‘444 for the benefit of printing an object with the desired physical properties.
Regarding claim 7, ‘365 does not teach a textile. In the same field of endeavor, additive manufacturing, ‘444 teaches the method wherein the substrate is a textile (paragraph 0062) for the benefit of printing an object with suitable physical properties. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘365 with those of ‘444 for the benefit of printing an object with the desired physical properties.
Regarding claim 8, ‘365 does not teach a shoe. In the same field of endeavor, additive manufacturing, ‘444 teaches the method wherein the textile is a component of a shoe (paragraph 0062) for the benefit of printing an object with suitable physical properties. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘365 with those of ‘444 for the benefit of printing an object with the desired physical properties.
Regarding claim 9, ‘365 does not teach a shoe. In the same field of endeavor, additive manufacturing, ‘444 teaches the method wherein the textile is a component of a shoe upper (paragraph 0062) for the benefit of printing an object with suitable physical properties. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘365 with those of ‘444 for the benefit of printing an object with the desired physical properties.
Regarding claim 10, ‘365 does not teach apparel. In the same field of endeavor, additive manufacturing, ‘444 teaches the method wherein the textile is a component of an article of apparel (paragraph 0062) for the benefit of printing an object with suitable physical properties. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘365 with those of ‘444 for the benefit of printing an object with the desired physical properties.
Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘365 as applied to claim 1 above, and further in view of United States Patent 6,165,406 to Jang et al. (‘406 hereafter).
Regarding claims 11 and 12, ‘635 does not teach inkjeting. In the same field of endeavor, additive manufacturing, ‘406 teaches the method further comprising inkjetting a pigmented inkjet ink onto at least a portion of the substrate and at least a portion of the three dimensional part to be printed (FIG 4) for the benefit of building a colorful additively manufactured part. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘365 with those of ‘406 for the benefit of additively manufacturing a colorful part.





Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/             Supervisory Patent Examiner, Art Unit 1743